19-11911-shl        Doc 102       Filed 12/12/19 Entered 12/12/19 17:34:04              Main Document
                                               Pg 1 of 2


      SILVERMANACAMPORA LLP
      Counsel to Kenneth P. Silverman, Esq., The Chapter 11 Operating Trustee
      100 Jericho Quadrangle, Suite 300
      Jericho, New York 11753
      (516) 479-6300
      Ronald J. Friedman

      UNITED STATES BANKRUPTCY COURT
      SOUTHERN DISTRICT OF NEW YORK
      -----------------------------------------------------------------x
      In re:
                                                                            Chapter 11
                       ST
      305 EAST 61           STREET GROUP LLC,                               Case No.: 19-11911(SHL)

                                                       Debtor.
      -----------------------------------------------------------------x

                       TRUSTEE’S STATEMENT RELATING TO MOTION FOR ENTRY OF
                        A FINAL ORDER (1) AUTHORIZING THE TRUSTEE TO OBTAIN
                     POST-PETITION FINANCING FROM LAZARUS 5, LLC ON, INTER ALIA,
                         A SENIOR, FIRST PRIORITY SECURED AND SUPERPRIORITY
                        ADMINISTRATIVE BASIS AND (2) GRANTING RELATED RELIEF

               Kenneth P. Silverman, Esq., the chapter 11 operating trustee (the “Trustee”) of 305 East

      61st Street Group, LLC (the “Debtor” or “Borrower”), by and through his attorneys,

      SilvermanAcampora LLP, respectfully submits this statement relating to the motion seeking the

      entry of a final order approving the terms and conditions under which the Borrower may obtain

      post-petition financing and related relief filed on December 4, 2019 (the “Motion”; found at ECF

      # 91), and states as follows:

               1.        The Trustee has been engaged in discussions with multiple parties in interest in

      this case and wishes to inform the Court of the Trustee’s progress.

               2.        The Trustee has received an alternative proposal to the refinancing option

      presented in the Motion (the “Refinancing”) from the secured lender and existing mortgagee,

      305 East 61st Lender LLC (the “Existing Lender”).                    Specifically, the Existing Lender has

      presented the Trustee and the estate with the ability to enter into a modification of the existing

      loan (the “Modification”).




                                                                    1
19-11911-shl        Doc 102    Filed 12/12/19 Entered 12/12/19 17:34:04             Main Document
                                            Pg 2 of 2


               3.       For instance, the Modification proposes to modify the current interest rate of

      24%, to 6.0%, as compared to the Refinancing, which fixes the rate at 8.34%. A comparison of

      the per diem interest rate is reflected below:

                                                    Refinancing                     Modification

                     Interest Rate                     8.34%                            6.00%

                    Per Diem Rate                    $11,000.00                       $7,700.00

                        Term                                                     7 months (or longer
                                                      7 months
                                                                                    if necessary)

               4.       The Modification also includes a firm offer by the Existing Lender to acquire the

      Debtor’s property through a “stalking horse” bid in conjunction with the Trustee’s sales process.

               5.       Additionally, the Trustee is attempting to resolve discovery requests and issues

      relating to the Motion.

               6.       Finally, the Trustee reserves all rights as set forth in the Motion.

      Dated: Jericho, New York
             December 12, 2019

                                                               SILVERMANACAMPORA LLP
                                                               Attorneys for the Chapter 11Trustee


                                                          By: s/Ronald J. Friedman
                                                               Ronald J. Friedman
                                                               A Member of the Firm
                                                               100 Jericho Quadrangle, Suite 300
                                                               Jericho, New York 11753
                                                               (516) 479-6300




                                                          2
